Citation Nr: 1214603	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  09-16 929	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether there is new and material evidence to reopen a previously denied claim of entitlement to service connection for low back or lumbar spine disability and, if so, whether service connection is warranted.

2.  Entitlement to service connection for neck or cervical spine disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The appellant had periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) in the Army National Guard, including a period of INACDUTRA in September 1984 when the relevant injury in question is said to have occurred.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a July 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

As support for is claims, the appellant testified at a hearing at the RO in February 2012 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).  A transcript of the proceeding is of record.

In this decision, because there is new and material evidence, the Board is reopening the claim for service connection for low back or lumbar spine disability.  But rather than immediately readjudicating this claim on its underlying merits, the Board instead is then remanding this claim, and the claim for a neck or cervical spine disability, to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development and consideration.


FINDINGS OF FACT

1.  A May 1998 Board decision denied service connection for low back or lumbar spine disability based on this condition not having been shown during the appellant's military service, and because there also was no supporting medical nexus evidence etiologically linking this condition to his military service.  Although appropriately notified of that Board decision, he did not appeal to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).

2.  A June 1998 RO decision since issued found that new and material evidence had not been presented to reopen this claim, and the appellant did not appeal that decision either.

3.  There is additional evidence since, however, which relates to an unestablished fact necessary to substantiate this claim and raises a reasonable possibility of substantiating this claim.


CONCLUSIONS OF LAW

1.  The RO's June 1998 rating decision concluding there was not new and material evidence to reopen this claim is final and binding on the appellant based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  But there is new and material evidence since to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Since the Board is reopening this claim for service connection for lumbar spine disability on the basis of new and material evidence, and then remanding this claim for further development before readjudicating this claim on its underlying merits, the Board need not at this juncture discuss whether there has been compliance with the notice and duty to assist provisions of the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5103, 5103A; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See, too, Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007); Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  This, instead, is better determined once the additional development of this claim on remand is completed.

Also, because the Board is reopening this claim on the basis of new and material evidence, the Board also need not determine whether there has been sufficient VCAA notice to comply with the holding in Kent v. Nicholson, 20 Vet. App. 1 (2006) since this claim is being reopened, regardless.  In Kent, the Court held that VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information necessary to establish entitlement to the underlying benefit being sought, i.e., service connection.  To satisfy this requirement, VA adjudicators are required to look at the bases of the denial in the prior decision and provide the claimant a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  See also VA Gen. Couns. Mem., paras. 2, 3 (June 14, 2006), wherein VA's Office of General Counsel issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  Here, the Board is reopening the claim, regardless, so even were the Board to assume for the sake of argument that there has not been sufficient Kent notice, this is ultimately inconsequential and, therefore, at most nonprejudicial, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (indicating that, to be considered unduly prejudicial, a VCAA notice error must be outcome determinative of a claim).

II.  Petition to Reopen the Claim for Service Connection for 
Lumbar Spine Disability

Service connection is granted if it is shown the Appellant has disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. §§ 3.303, 3.306. 

Stated somewhat differently, to establish entitlement to direct service connection, there must be: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a relevant disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Active military, naval, or air service includes any period of active duty (AD) or active duty for training (ACDUTRA) during which the individual concerned was disabled from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from injury (but not disease) incurred in or aggravated in the line of duty.  38 U.S.C.A. §§ 101(21), (22), (23), (24) , 106; 38 C.F.R. § 3.6(a), (c), (d).

ACDUTRA, among other things, is full-time duty in the Armed Forces performed by Reserves for training purposes or by members of the National Guard of any state.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  It usually covers the 2 weeks of training a reservist does during each summer, whereas INACDUTRA generally is meant to encompass the one weekend of training the reservist does each month.

So to the extent the appellant is alleging that his lumbar spine disability is a result of injury or disease incurred or aggravated during his time in the Army National Guard, it must be remembered that only "Veterans" are entitled to VA compensation under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a).  Thus, to establish his status as a "Veteran" based upon a period of ACDUTRA, he must establish that he was disabled from disease or injury incurred or aggravated in the line of duty during that period of ACDUTRA.  38 U.S.C.A. §§ 101(21), (22), (23), (24), 106, 1110, 1131; 38 C.F.R. §§ 3.6(a), (d), 3.303(a).  See also Harris v. West, 13 Vet. App. 509, 511 (2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); and Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).  And if due to injury (though not disease), there also remains the possibility it was incurred in or aggravated while on INACDUTRA.  Id.  

National Guard duty is distinguishable from other Reserve service, however, in that a member of the National Guard may be called to duty by the governor of their state.  "[M]embers of the National Guard only serve the federal military when they are formally called into the military service of the United States[; a]t all other times, National Guard members serve solely as members of the State militia under the command of a state governor."  Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).  "Therefore, to have basic eligibility for Veterans benefits based on a period of duty as a member of a state National Guard, a National Guardsman must have been ordered into Federal service by the President of the United States, see 10 U.S.C. § 12401, or must have performed "full-time duty" under the provisions of 32 U.S.C. §§ 316, 502, 503, 504, or 505.  Id.

Arthritis will be presumed to have been incurred in service if manifested to a compensable degree of at least 10-percent disabling within one year of discharge from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  It also does not apply to claims predicated on ACDUTRA and INACDUTRA service, only AD, and there equally are no presumptions of soundness and aggravation concerning claims premised on ACDUTRA and INACDUTRA service.  See Biggins, 1 Vet. App. at 477-78; Smith v. Shinseki, 24 Vet. App. 40 (2010).

Arthritis is rated on the basis of limitation of motion under the appropriate Diagnostic Codes (DCs) for the specific joint or joints involved.  But even when the limitation of motion of the specific joint or joints involved is noncompensable (i.e., 0-percent disabling) under the appropriate DCs, an evaluation of 10 percent is applied for each major joint or group of minor joints affected by the limitation of motion.  This 10 percent evaluation is combined, not added, under 38 C.F.R. § 4.71a, DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation also will be assigned when there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.

So arthritis must be objectively confirmed by X-ray.  But once confirmed, it warrants the minimum compensable rating of 10 percent even if there is no associated limitation of motion or noncompensable limitation of motion.  This is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

A disorder also may be service connected if the evidence of record reveals the Veteran currently has a disorder that was chronic in service or was seen in service with continuity of symptomatology demonstrated after service.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).
Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (i.e., permanency) of disease or injury in service and, in turn, link current disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.


In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).


So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Turning now to the facts and circumstances of this particular case.  The Appellant served in the Army National Guard.  A May 1998 Board decision previously considered and denied his claim for service connection for a low back or lumbar spine disability.  Among other evidence, the Board considered his service treatment records (STRs), which showed that he had been in a motor vehicle accident (MVA) on September 16, 1984 during INACDUTRA.  The accident had occurred when he was riding in a Gamma Goat vehicle that drove through a drainage ditch.  He bounced up, hit his tailbone on a metal seat, and hit the back of his head.  He was knocked unconscious and resultantly transported by ambulance to the K. Medical Center.  Records from the K. Medical Center reflect a diagnosis of lumbosacral strain.  X-ray examination of the lumbosacral spine revealed no evidence of a fracture or destructive process; the findings were normal. 

A September 25, 1984 STR reveals he reported having lumbosacral pain on the right since the accident.  Examination of his back was normal.  An October 1984 disability statement and report indicates the final diagnosis was, in pertinent part, trapezius muscle sprain and low back pain.  The medical treatment furnished was a cervical collar, whirlpool, muscle relaxants, and warm, moist heat.  It was noted that the nature of the healing process was good.  He was taken off of temporary disability that day.  A May 1988 reenlistment examination report reflects a diagnosis of mild kyphoscoliosis.  No other back abnormality was noted, and there were no complaints of back pain.

In his initial application for VA compensation, received in December 1992, the appellant described a 1985 motor vehicle accident in service and an intervening August 1988 industrial accident.  In the latter accident, he was "holding down 3 tons of sheet metal" to protect a co-worker, when he was hit by a crank and now has a stiff back and legs.

A July 1994 magnetic resonance imaging (MRI) revealed that he had a mild midline herniation at the L3-4 level, a mild bulge at the L4-5 level, and mild spinal stenosis at those levels.  An August 1994 private medical report reflects a consultation for pain in the lumbar area and legs.  He indicated that all of his problems began in 1988 in the accident at work, so at his civilian job, versus the earlier injury in service while on INACDUTRA.  He was counseled on the use of epidural blocks, and it was felt that his bulging lumbar discs were giving him more trouble than initially thought.

In February 1996, the diagnosis was probable L3 stenosis.  A February 1996 MRI revealed mild disc bulges at L3-L4, L4-L5, and L5-S1, and an attenuated thecal sac with a large amount of epidural fat at L4-L5, but no osseous central canal stenosis.  In May 1996, the diagnosis was symptomatic L3 and L4 disks.  Private Hospital records, dated in November 1996, reflect a diagnosis of back and bilateral leg pain from degenerative disc disease with bulging L3 and L4 and root entrapment at L4, bilaterally.  The July 1996 VA examination report reflects, in pertinent part, a diagnosis of lumbosacral osteoarthritis. 

At a hearing before the RO in January 1996, the appellant testified, in essence, that after the motor vehicle accident in service in September 1984, he was treated for about 10 months for back pain and told there was nothing more they could do for him.  He asserted that his current low back disability is related to the injury in service, when he was in the National Guard, not the additional injury in 1988 at his civilian job.  

In its May 1998 decision, however, the Board pointed out there was no evidence establishing the required nexus or linkage between his then current low back disability and that injury in service in 1984.  The VA examination reports and private medical records on file did not medically link his low back disability to that injury in service.  That decision also noted that was no evidence of record had established continuity of symptomatology since that injury in service in 1984.

The Veteran did not appeal that Board decision to the Court (CAVC).  It therefore is final and binding on him based on the evidence then of record.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104.  So it marks the starting point for determining whether there is new and material evidence to reopen this claim.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new-and-material determination is that added to the record since the last final and binding denial on any basis, so irrespective of whether the prior decision considered the claim on its underlying merits or, instead, denied a prior petition to reopen the claim in the absence of new and material evidence). 

Subsequently and around that same time, however, the RO also again denied the claim in June 1998, concluding there was no new and material evidence to reopen the claim.  A notice of disagreement (NOD) was not received within the subsequent one-year grace period.  Therefore, the RO's June 1998 decision also is final and binding on the appellant based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103.

However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In February 2008, the Veteran again requested service connection for his lumbar spine disability.  The RO denied his petition to reopen this claim in the July 2008 decision at issue, and this appeal ensued.

Irrespective of the RO's decision concerning whether there is new and material evidence to reopen this claim, so, too, must the Board make this threshold preliminary determination, before proceeding further, because it affects the Board's jurisdiction to adjudicate this claim on its underlying merits.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Appellant's previously and finally denied claims); and VAOPGCPREC 05-92 (March 4, 1992).  If the Board determines there is no new and material evidence, that is where the analysis must end, and what the RO determined in this regard is irrelevant since further consideration of the claim is neither required nor permitted.  See Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996). 

When determining whether a claim should be reopened, the Board performs a 
two-step analysis.  The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA regulation, "new" means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2011). 

Second, if VA determines the evidence is new and material, it may then proceed to evaluate the merits of the claim on the basis of the all evidence of record, but only after ensuring the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins v. West, 12 Vet. App. 209 (1999)), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999). 

"[T]he determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim, in the final sentence of 38 C.F.R. § 3.156(a), does not create a third element in the reopening process but is a component of the question of what is new and material evidence, rather than a separate determination to be made if evidence is new and material."  Shade v. Shinseki, 24 Vet. App. 110 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen, not evidence that is new, material, and raises a reasonable possibility of substantiating the claim).  The Court further explained in Shade that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element.  That is to say, the newly presented evidence need not be probative of all the elements required to award the claim.  See also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (wherein the Federal Circuit Court reiterated this, noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).

In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-VCAA version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

In determining whether evidence is new and material, the credibility of this evidence in question is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  This presumption only applies when making a determination as to whether the evidence is new and material.  It does not apply when making a determination as to the ultimate credibility and weight of the evidence as it relates to the merits of the claim.  Essentially, the presumption of credibility "dissolves" once the claim is reopened and decided on the merits.  See, too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating "Justus does not require the Secretary [of VA] to consider the patently incredible to be credible"). 

The Appellant continues to contend that the injury he sustained in the September 1984 motor vehicle accident while on INACDUTRA is the cause of his current low back or lumbar spine disability, not instead the additional injury he has sustained since, in 1988, at his civilian job.  The evidence added to the record since the RO's June 1998 decision continuing to deny this claim primarily consists of VA and private medical records showing treatment for his lumbar spine disability.  But of particular note, he also submitted a statement from S.S.S., M.D., dated in August 2008, indicating he has been treating the Appellant for 
"his military[-]related neck and back pain."  Dr. S's opinion essentially that the appellant's low back pain is related to his military service, so presumably to the injury in September 1984, is new and material evidence as this doctor's opinion tends to refute the very basis of the Board's and RO's 1998 decisions considering and denying this claim.

Inasmuch as there is new and material evidence, this claim for service connection for lumbar spine disability is reopened.  It is important for the appellant to understand, however, that the standard for reopening a claim is relatively low and does not necessarily indicate this claim ultimately will be granted, although of course this remains a possibility pending the results of the additional development of this claim on remand.


ORDER

The petition to reopen the claim for service connection for lumbar spine disability is granted, subject to the further development of this claim on remand. 



REMAND

Additional development of the claims for service connection for lumbar spine (low back) and cervical spine (neck) disabilities is required before readjudicating these claims on their underlying merits.  The appellant especially needs to be reexamined for additional medical comment on the likelihood these disabilities are related to his military service - and, in particular, to the injury he sustained in September 1984 while on INACDUTRA versus the additional injury he has sustained since, in August 1988, at his civilian job.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Schedule an appropriate VA compensation examination for an additional medical nexus opinion concerning the likelihood (very likely, as likely as not, or unlikely) that any disability currently affecting the appellant's neck or cervical spine and low back or lumbar spine is a residual of the documented injury he sustained during his military service in September 1984 while on INACDUTRA, or whether instead it is more likely this current disability is the result of the additional injury he since sustained in August 1988 at his civilian job.

And to assist in making this critical determination of causation, have the designated examiner review the claims file, including a complete copy of this remand, for the appellant's pertinent medical and other history.

All necessary testing and evaluation should be performed.  The examiner must discuss the rationale of the opinion, whether favorable or unfavorable, if necessary citing to specific evidence in the file and considering the evidence to date that is both in favor of and against the claims.

2.  Then readjudicate the claims.  If the claims continue to be denied, send the appellant and his representative a supplemental statement of the case and give them time to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


